DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,335,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-16 of the current application and the invention of claims 1-15 of the patent lies in the fact that the invention of claims 1-15 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-15 of the patent is in effect a "species" of the "generic" invention of claims 1-16 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-16 are anticipated by claims 1-15, claims 1-16 are not patentably distinct from claims 1-15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gepfert (U.S. Patent 2,404,049).
	Gepfert discloses a device comprising a cylindrical shaft and a tapered tip. The tip includes at least two faces having at least two sub faces (14 and 17) arranged to define a generally pyramidal shaped remote end terminating in an extreme drill point capable of piercing a surface to locate the tip prior to drilling, wherein the sub faces are arranged symmetrically about a center line of the respective face, wherein at least one sub face is flat, wherein at least one sub face is defined by a chamfer, and wherein at least one sub face includes a curved portion. The device further includes two flutes having a first portion (11) and a second portion including a generally concave groove (13) that terminates in the shaft, wherein the first portion is helical and extends at least partially along the shaft, wherein the second portion is formed in the tip and associated with a respective opposing sub face of the tip and extends partway along the tip behind the drill point, wherein the groove is adjacent at least one trailing edge of the respective sub face to enhance cutting ability of the tip, wherein the first portion intersects with the second portion to direct debris away from the tip during drilling, and wherein the cutting ability of the edges adjacent the remote end of the tip is less than the cutting ability of .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gepfert (U.S. Patent 2,404,049) in view of Shippee (U.S. Patent 0,465,392).
           Gepfert discloses the invention as claimed except for the groove of the second portion of the flute having a generally V-shape. Shippee teaches a device comprising a flute including a groove having a generally V-shape. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to provide the device of Gepfert wherein the groove is generally V-shaped in view of Shippee, since the applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a groove in the flute of a drill bit. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gepfert (U.S. Patent 2,404,049) in view of Garrick (U.S. Patent 7,665,935).
Gepfert discloses the invention as claimed except for the faces and sub faces extending at an angle less than 30 degrees relative to the longitudinal axis of the shaft. .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gepfert (U.S. Patent 2,404,049) in view of Kumar (U.S. Publication 2002/0031745).
Gepfert discloses the invention as claimed except for the device being made from stainless steel. Kumar teaches a device comprising a shaft and a tip, wherein the device is made from stainless steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Gepfert wherein the device is made from stainless steel in view of Kumar, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775